Case 6:20-cv-01038-WWB-DCI Document 24 Filed 03/17/21 Page 1 of 9 PageID 142




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


KENFRED ENTERPRISES, LLC,

                     Plaintiff,

v.                                                     Case No: 6:20-cv-1038-Orl-78DCI

TEXTRON AVIATION, INC.,

                     Defendant.
                                           /

                                           ORDER

       THIS CAUSE is before the Court on Defendant’s Motion to Dismiss for Lack of

Personal Jurisdiction (Doc. 11) and Plaintiff’s Opposition (Doc. 16) thereto. As set forth

below, the Motion will be granted.

I.     BACKGROUND

       Plaintiff, a Florida limited liability company whose individual members reside in

Orange Park, Florida, owns a 2006 Cessna 525A aircraft registered with the FAA. (Doc.

1, ¶¶ 2–3, 6). In January 2020, Plaintiff entered into an agreement with non-party James

Dobson to sell the plane for $2,950,000. (Id. ¶ 7; Doc. 11-2 at 2). Pursuant to the

agreement, Dobson agreed to have Defendant inspect the aircraft at its Cessna factory

service center in Wichita, Kansas. (Doc. 1, ¶ 8). As a result, Plaintiff and Defendant

entered into the Standard Aircraft Pre-Buy Survey Agreement (“Contract,” Doc. 11-2 at

4–17) for the aircraft’s inspection. (Doc. 1, ¶ 19).

       After completing the inspection, Defendant informed Plaintiff the plane had multiple

items in need of repair or replacement, known as a “squawk” in the aviation industry. (Id.

¶¶ 9–10 & n.3). But, upon reviewing Defendant’s report, Plaintiff’s manager felt that some
Case 6:20-cv-01038-WWB-DCI Document 24 Filed 03/17/21 Page 2 of 9 PageID 143




of the purported squawks were not legitimate and that the proposed price of the repairs

was excessive. (Id. ¶ 12). Accordingly, Plaintiff decided to move the aircraft to Sarasota,

Florida to obtain a second opinion and have the repairs completed at a lower price. (Id.).

However, because Defendant found that the plane was not airworthy without the repairs,

Plaintiff was required to obtain a special permit from the FAA to move the plane, which

caused significant delays in having the aircraft moved, reinspected, and repaired. (Id.

¶ 13). Due to the delay, Mr. Dobson cancelled his purchase. (Id. ¶¶ 12, 17).

       Plaintiff was ultimately able to move the aircraft to Sarasota, where a subsequent

inspection, conducted by an entity not affiliated with Defendant, failed to find some of the

squawks initially reported by Defendant and found that none of the squawks required

mandatory repair or rendered the plane not airworthy. (Id. ¶¶ 16–17). Based on this

second inspection, Plaintiff alleges the Defendant breached the Contract and caused it

significant monetary damages. (Id. ¶ 17).

II.    LEGAL STANDARD

       Absent an evidentiary hearing, the burden is on the plaintiff to present a prima facie

case of personal jurisdiction over a nonresident defendant. Madara v. Hall, 916 F.2d

1510, 1514 (11th Cir. 1990). The court construes all well-pleaded allegations in the

plaintiff’s complaint as true unless directly contradicted by the defendant’s affidavits. Id.

       “The determination of personal jurisdiction over a nonresident defendant requires

a two-part analysis.” Id. First, the court considers the forum state’s long arm statute.

Abramson v. Walt Disney Co., 132 F. App’x 273, 275 (11th Cir. 2005). “Florida’s long-arm

statute provides for two types of personal jurisdiction: specific jurisdiction[,] . . . where a

party’s contacts with the forum relate to the cause of action and general




                                              2
Case 6:20-cv-01038-WWB-DCI Document 24 Filed 03/17/21 Page 3 of 9 PageID 144




jurisdiction[,] . . . where a party’s contacts are unrelated to the litigation but, nonetheless,

are “continuous and systematic.” Richards v. Fin. Servs. Auth., No. 5:09-cv-447-Oc-

32GRJ, 2010 WL 2652509, at *2 (M.D. Fla. May 28, 2010) (citing Fla. Stat. § 48.193(1)–

(2)), adopted, 2010 WL 2652513 (M.D. Fla. July 1, 2010).

       Second, if personal jurisdiction is proper under state law, the court must determine

that exercising personal jurisdiction is proper under the Due Process Clause of the

Fourteenth Amendment. Madara, 916 F.2d at 1514. Under the Due Process Clause,

either specific or general personal jurisdiction may exist. “Specific jurisdiction arises out

of a party’s activities in the forum that are related to the cause of action alleged in the

complaint.” Consol. Dev. Corp. v. Sherritt, Inc., 216 F.3d 1286, 1291 (11th Cir. 2000).

“General personal jurisdiction, on the other hand, arises from a defendant’s contacts with

the forum that are unrelated to the cause of action being litigated.” Id. at 1292. The

requirements for general jurisdiction are more stringent than those for specific jurisdiction.

Id.

III.   DISCUSSION

       Plaintiff relies on both general and specific jurisdiction in support of its assertion of

personal jurisdiction over Defendant. According to Plaintiff, general jurisdiction applies

because Defendant is “at home” in Florida. It also claims that Defendant subjected itself

to the specific jurisdiction of the Court under section 48.193(1)(a)(1) and (7) of the Florida

Statutes because it conducted business in Florida, committed a breach of contract

discovered in Florida, and injured a Florida resident. (Doc. 16 at 5–6).




                                               3
Case 6:20-cv-01038-WWB-DCI Document 24 Filed 03/17/21 Page 4 of 9 PageID 145




       A.     General Jurisdiction

       Plaintiff argues that the Court possesses general jurisdiction over Defendant

because Defendant has nine offices and service centers in Tampa and Orlando and

because its registered agent is in Orlando. (Doc. 16 at 4–5). Plaintiff insists that this shows

Defendant conducts substantial activities in Florida.

       “A defendant who is engaged in substantial and not isolated activity within [Florida],

whether such activity is wholly interstate, intrastate, or otherwise, is subject to the

jurisdiction of the courts of this state, whether or not the claim arises from that activity.”

Fla. Stat. § 48.193(2). “Because Florida’s long-arm provision extends to the limits on

personal jurisdiction imposed by the Due Process Clause, [the Court] need only

determine whether the . . . exercise of jurisdiction over [the nonresident Defendant] would

exceed constitutional bounds.” Waite v. All Acquisition Corp., 901 F.3d 1307, 1316 (11th

Cir. 2018) (quotation omitted). It is the exception, not the rule, for a federal court to

exercise general jurisdiction over a foreign corporation. Id. at 1317. The only way to

exercise this authority is if “the corporation’s activities in the forum closely approximate

the activities that ordinarily characterize a corporation’s place of incorporation or principal

place of business.” Carmouche v. Tamborlee Mgmt., Inc., 789 F.3d 1201, 1205 (11th Cir.

2015). In other words, the corporation’s affiliations with the forum must be “so ‘continuous

and systematic’ as to render them essentially at home in the forum State.” Goodyear

Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011) (quoting Int’l Shoe Co.

v. State of Wash., Off. of Unemployment Comp. & Placement, 326 U.S. 310, 317 (1945)).

       Plaintiff pleads that Defendant is “at home” in Kansas because it is a Kansas

corporation with its principal place of business in Kansas, but also alleges that it has




                                              4
Case 6:20-cv-01038-WWB-DCI Document 24 Filed 03/17/21 Page 5 of 9 PageID 146




“substantial minimum contacts in the Middle District of Florida, Orlando division.” (Doc. 1,

¶¶ 1, 5). Plaintiff’s assertion that the offices, service centers, and agent in Florida support

a determination that Defendant is also at home in Florida is not well taken. First, a

registered agent in the state does not confer general jurisdiction over the corporation.

Waite, 901 F.3d at 1318 (citing Sherritt, 216 F.3d 1293). Second, even activities that

suggest a defendant conducted significant business in Florida are insufficient to make a

company “at home” in Florida. Id. (finding being registered to do business in Florida and

having a plant, distributor, and customers in Florida insufficient to make the defendant “at

home” in Florida). Here, Plaintiff makes nothing more than a conclusory allegation that

Defendant had sufficient contacts in Florida to invoke general jurisdiction. The facts show

that Defendant is not registered to conduct business in Florida. Plaintiff does not allege

Defendant’s executives live in or even stepped foot in Florida during the Contract. Nothing

in the record suggests the company directs its operations from any place other than

Kansas. In other words, there is nothing in the record to suggest that Florida is “a

surrogate for the place of incorporation or head office.” Daimler AG v. Bauman, 571 U.S.

117, 130 n.8 (2014). Thus, the Court will not exercise general jurisdiction over Defendant.

       B.     Specific Jurisdiction

       Alternatively, Plaintiff argues Defendant is subject to specific personal jurisdiction

because Defendant has sufficient minimum contacts in Florida, Plaintiff assented to the

Contract in Florida, and Plaintiff discovered the breach of contract in Florida. Plaintiff

further alleges the entire transaction occurred in Florida, including when Plaintiff

transported the aircraft to Sarasota. Defendant argues that Plaintiff’s own Complaint (Doc.

1) alleges that Defendant is a Kansas corporation with its principal place of business in




                                              5
Case 6:20-cv-01038-WWB-DCI Document 24 Filed 03/17/21 Page 6 of 9 PageID 147




Kansas and that all work performed leading to the alleged breach occurred in Kansas.

Therefore, none of the allegations arose out of conduct in or relating to Florida.

       This Court can exercise jurisdiction over Defendant if it was “[o]perating,

conducting, engaging in, or carrying on a business or business venture in this state or

ha[d] an office or agency in this state.” Fla. Stat. § 48.193(1)(a)(1). To establish specific

jurisdiction under section 48.193(1)(a)(1), Plaintiff must demonstrate that Defendant’s

activities, considered collectively, show a general course of business activity in Florida

for monetary gain. Horizon Aggressive Growth, L.P. v. Rothstein-Kass, P.A., 421 F.3d

1162, 1167 (11th Cir. 2005). “Factors to consider in making this determination include:

(1) the presence and operation of an office in Florida; (2) the possession and maintenance

of a license to do business in Florida; (3) the number of Florida clients served; and (4) the

percentage of overall revenue gleaned from Florida clients.” Stonepeak Partners, LP v.

Tall Tower Cap., LLC, 231 So. 3d 548, 555 (Fla. 2d DCA 2017) (quotation omitted).

       These contacts, however, make no difference if they have no nexus to the alleged

cause of action. “Under Florida law there must be some ‘direct affiliation,’ ‘nexus,’ or

‘substantial connection’ between the cause of action and the activities within the state.”

Palm Springs Mile Assocs., Ltd. v. T-Mobile USA, Inc., No. 20-22841-Civ, 2020 WL

7711687, at *6 (S.D. Fla. Dec. 29, 2020) (quoting Citicorp Ins. Brokers (Marine) Ltd. v.

Charman, 635 So. 2d 79, 81 (Fla. 1st DCA 1994)). “This nexus requirement is often

described as ‘connexity,’ and must be met before specific jurisdiction will attach under

this subsection.” Id. (quoting Bloom v. A.H. Pond Co., 519 F. Supp. 1162, 1168 (S.D. Fla.

1981)).




                                             6
Case 6:20-cv-01038-WWB-DCI Document 24 Filed 03/17/21 Page 7 of 9 PageID 148




       Plaintiff has not established that Defendant’s alleged breach has any connection

to its offices and service centers in Florida. All work by Defendant was performed in

Kansas. (Doc. 11-3, ¶ 6). Moreover, Plaintiff unilaterally decided to transport the aircraft

from Kansas to Florida, but the aircraft was not transported to one of Defendant’s offices

or service centers located in Florida. (Id. ¶¶ 10–11). Although Plaintiff’s harm may have

arisen from Defendant’s activity outside of Florida that was similar to Defendant’s activity

in Florida, that is not enough. Hinkle v. Cirrus Design Corp., 775 F. App’x 545, 550 (11th

Cir. 2019) (finding no specific jurisdiction “no matter how involved [the defendant] may be

in the state of Florida, because the [the plaintiffs] did not demonstrate a ‘direct affiliation,

nexus, or substantial connection’ between that involvement and their causes of action,

specific jurisdiction is not proper”).

       Finally, section 48.193(1)(a)(7) of Florida’s long-arm Statute authorizes the

exercise of jurisdiction over a defendant who “[b]reach[es] a contract in [Florida] by failing

to perform acts required by the contract to be performed in [Florida].” Fla. Stat. §

48.193(1)(a)(7). Plaintiff insists that because it signed the Contract in Florida, paid

Defendant from Florida, and is a Florida limited liability company, Defendant is privy to

this Court’s jurisdiction. (Doc. 16 at 6, 9). Yet, “[i]t is not enough that a foreign defendant

merely contract with a Florida resident, or that performance under the contract could have

been made in Florida; rather, the contract itself must require performance in Florida in

order to invoke Florida jurisdiction under section 48.193(1)[(a)(7)].” Olson v. Robbie, 141

So. 3d 636, 640 (Fla. 4th DCA 2014). As explained in Hinkle, another aircraft case,

personal jurisdiction cannot be founded under section 48.193(1)(a)(7) where the contract

at issue did not require the defendant to perform any actions in Florida and the plaintiffs




                                               7
Case 6:20-cv-01038-WWB-DCI Document 24 Filed 03/17/21 Page 8 of 9 PageID 149




did not allege that the defendant failed to perform acts required to be performed in Florida.

Hinkle, 775 F. App’x at 548; see also Groome v. Feyh, 651 F. Supp. 249, 252 (S.D. Fla.

1986) (declining to exercise jurisdiction where there was no indication that the duty

allegedly breached was to be performed in Florida).

       As Defendant lays out in its affidavits, Defendant negotiated the Contract in

Kansas with Don Mercer, Mr. Dobson’s representative, rather than Plaintiff. (Doc. 11-2 at

2). They agreed to inspect the aircraft in Wichita. (Id.). Defendant received the payment

from Mr. Dobson, not Plaintiff, in Kansas. (Id.). The aircraft was delivered to Defendant’s

service center in Wichita, and Defendant took no part in the delivery. (Doc. 11-3, ¶ 4).

Defendant performed all of its work under the Contract in Kansas—not Florida. (Doc. 1,

¶¶ 8, 21). Plaintiff does not allege Defendant transported the aircraft to Florida. (Id. ¶ 12;

see also Doc. 11-3, ¶ 10). None of Defendant’s employees traveled to Florida for the

Contract. (Doc. 11-3, ¶ 11). Thus, nothing about this business transaction occurred in

Florida, the contract did not require Defendant to perform any act in Florida, and

Defendant did not perform any act in Florida related to the contract. Accordingly, personal

jurisdiction cannot be based on section 48.193(1)(a)(7).

       Having determined that Plaintiff has not made a prima facie showing that the

exercise of personal jurisdiction is proper under state law, the Court need not determine

if the exercise of personal jurisdiction is proper under the Due Process Clause. See

Madara, 916 F.2d at 1514 (“Only if both prongs of the analysis are satisfied may a federal

or state court exercise personal jurisdiction over a nonresident defendant.”).




                                              8
Case 6:20-cv-01038-WWB-DCI Document 24 Filed 03/17/21 Page 9 of 9 PageID 150




IV.   CONCLUSION

      It is therefore ORDERED and ADJUDGED that Defendant’s Motion to Dismiss for

Lack of Personal Jurisdiction (Doc. 11) is GRANTED and the Complaint (Doc. 1) is

DISMISSED without prejudice. The Clerk of Court is directed to close this case.

      DONE AND ORDERED in Orlando, Florida on March 17, 2021.




Copies furnished to:

Counsel of Record




                                          9
